Exhibit 99.2(l)(1) [LETTERHEAD OF VENABLE LLP] June 15, 2011 Japan Smaller Capitalization Fund, Inc. Two World Financial Center, Building B New York, New York 10281 Re:Registration Statement on Form N-2: 1933 Act File No. 333-172676 1940 Act File No. 811-05992 Ladies and Gentlemen: We have served as Maryland counsel to Japan Smaller Capitalization Fund, Inc.,a Maryland corporation registered under the Investment Company Act of 1940, as amended (the "1940 Act"), as a closed-end management investment company (the "Company"), in connection with the registration of 7,091,723 shares (the "Shares") of common stock, $.10 par value per share (the "Common Stock"), of the Company, covered by the above-referenced Registration Statement on Form N-2, and all amendments thereto (the "Registration Statement"), filed by the Company with the United States Securities and Exchange Commission (the “Commission”) under the Securities Act of 1933, as amended (the "1933 Act"), and the 1940 Act.The Shares are issuable to stockholders of the Company upon exercise of rights (the "Rights") distributed to stockholders of the Company in accordance with the Registration Statement. In connection with our representation of the Company, and as a basis for the opinion hereinafter set forth, we have examined originals, or copies certified or otherwise identified to our satisfaction, of the following documents (hereinafter collectively referred to as the "Documents"): 1.The Registration Statement, including the form of prospectus relating to the Rights and the Shares included therein; 2.The charter of the Company (the "Charter"), certified by the State Department of Assessments and Taxation of Maryland (the "SDAT"); 3.The Bylaws of the Company, certified as of the date hereof by an officer of the Company; 4.A certificate of the SDAT as to the good standing of the Company, dated as of a recent date; 5.Resolutions adopted by the Board of Directors of the Company, or a duly authorized committee thereof, relating to the issuance of the Rights and the sale and issuance of the Shares upon exercise of the Rights (the "Resolutions"), certified as of the date hereof by an officer of the Company; Japan Smaller Capitalization Fund, Inc.
